Action on behalf of an infant to recover damages for personal injuries and by the infant’s mother to recover medical expenses. The infant’s injuries are alleged to have been suffered in a collision between a bus owned by respondent and an automobile, in which she was a passenger and which was owned and operated by plaintiff, her father. The appeal is from the judgment dismissing the complaint, entered after trial by the court, without a jury, insofar as it is against appellants. Judgment, insofar as appealed from, unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Murphy, JJ.